DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2008/0217479) in view of Knowles (US 2013/0340957).
In re. claim 1, Wood teaches a window element for an aircraft, comprising: a window frame (portion of body (16) to the right of the vertical portion of body (16) lying against material (28)) forming an opening (inside edge of sill (40) forms a frame opening) (fig. 1), and a receptacle (40) adjoining said frame opening (fig. 2A); an inner window pane (20) which is configured to be inserted into the receptacle (40) (fig. 2A); a holding frame (14) which is configured to be inserted into the receptacle and to fix the inner window pane in the receptacle (fig. 2B); and a cover (portions of body (16) covering material (28)) which has an opening (to the right of material (28)) to conceal the window frame around the frame reveal (fig. 2B), wherein the cover is further configured to conceal a portion of an interior paneling (28) of an aircraft (conceals a portion of inner skin (24)) (fig. 2A), wherein an encircling inner edge of the cover (vertical portion of body (16) against material (28)) that forms the opening of the cover lies radially substantially outside an encircling outer edge of the holding frame (14) (fig. 2A).

Knowles teaches a window frame (12) having a frame reveal (portion extending exterior to aircraft in fig. 9), and a cover (90) that is configured to be attached to the window frame (12) (via hooks (92) received in seats (58)) (para [0040]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood to include the teachings of Knowles to have the window frame with a frame reveal, and the cover configured to be attached to the window frame, for the purpose of utilizing the benefits of the spring clips (14) with other known types of window frame bodies.
In re. claim 2, Woods as modified by Knowles (see Woods) teach the window element according to claim 1, wherein the receptacle (40) has an encircling receiving reveal (18) which extends substantially perpendicularly to a plane of the window pane (fig. 2A), and a flange (40) which, on a side of the encircling receiving reveal (right side in fig. 2A), which side faces an outer side of the aircraft (fig. 2A), extends substantially parallel to the plane of the window pane towards the opening interior (parallel to window (20) chamfer in fig. 2A).
In re. claim 3, Wood as modified by Knowles (see Woods) teach the window element according to claim 2, wherein the holding frame (14) has a rear side (50) and an outer side (52) which correspond to a shape of the flange and of the receiving reveal (fig. 2A), wherein the rear side of the holding frame (14) faces the window pane when the holding frame fixes the window pane in place (fig. 2B).
In re. claim 4, Wood as modified by Knowles (see Woods) teach the window element according to claim 2, wherein the inner edge of the cover (vertical portion of body (16) abutting material (28)) borders an edge of the receiving reveal facing the aircraft interior (fig. 2A).

In re. claim 7, Wood as modified by Knowles (see Knowles) teach the window element according to claim 5, wherein the cover is fastened to the wall paneling (via hooks (92) received in seats (58)) (para [0040]).
In re. claim 9, Wood as modified by Knowles (see Woods) teach an aircraft region which comprises at least one window element according to claim 1 (para [0018]).
In re. claim 10, Wood as modified by Knowles (see Woods) teach the aircraft region according to claim 9, wherein the aircraft region is a fixed fuselage region of an aircraft (para [0018]).
In re. claims 11-12, Wood as modified by Knowles fail to disclose the aircraft region is an emergency exit door of the aircraft.
The examiner takes Official Notice that aircraft emergency exit doors utilize windows.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood as modified by Knowles to utilize the invention on an emergency exit door of the aircraft, for the purpose of providing easy removal of an aircraft emergency exit door window.
In re. claim 13, Wood as modified by Knowles (see Woods) teach an aircraft with a window element according to claim 1 (para [0018]).
In re. claim 14, Wood as modified by Knowles (see Woods) teach an aircraft with an aircraft region according to claim 9 (para [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wood as modified by Knowles as applied to claim 1 above, and further in view of Switzer et al. (US 2008/0078877).
In re. claim 8, Wood as modified by Knowles fail to disclose a displaceable window cover; and a guide for the displaceable window cover, wherein the guide is attached to the window frame or is integrated therein.
Switzer teaches a displaceable window cover (22) (fig. 2); and a guide (39) for the displaceable window cover (para [0039]), wherein the guide is integrated in a window frame (14) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood as modified by Knowles to include the teachings of Switzer to have a displaceable window cover, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing shade to the passengers. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647